DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 13 recites the limitations wherein side surfaces of the light-emitting elements are exposed between the first and second contact electrodes. These limitations are not supported by the specification as originally filed. Claims 14 and 15 depend from this claim and therefore inherit its deficiencies. These claims have not been examined on the merits. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20210305222 (Min et al) .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Concerning claim 1, Min discloses a first substrate (sub): first and second electrodes (EL1 and EL2) on the first substrate and spaced apart from each other (Fig. 5J): a first insulating layer (INSP 1) covering portions of the first and second electrodes; light-emitting elements (LD1) on the first insulating layer; a first contact electrode (CNE 1) on the first electrode and in contact with first end portions of the light-emitting elements (Fig. 5J); a second insulating layer (INS 2) on the light-emitting elements and covering a first end portion of the first contact electrode (Fig. 5J); and a second contact electrode (CNE 2) between the second insulating layer and the second electrode, and in contact with second end portions of the light-emitting elements (Fig. 5J, note that the second insulating layer and the second electrode are separated laterally by the second contact electrode).
	Considering claim 16,  Min discloses preparing a substrate (sub) where first and second electrodes (EL1 and EL2), which are spaced apart from each other, and a first insulating layer (INSP1), which covers portions of the first and second electrodes, are formed: arranging light-emitting elements (LD1) on the first and second electrodes; forming a contact electrode layer on the first and second electrodes and covering the light-emitting elements; forming an organic insulating layer (INS2) on the contact electrode layer;  forming a first contact electrode (CNE 1) by patterning the contact electrode layer; forming a second contact electrode (CNE 2) on portion of the organic insulating layer (Fig. 5J); and forming a second insulating layer by removing another portion of the organic insulating layer (Fig. 5J and [0176] and [0184]).
	Continuing to claim 2, Min discloses wherein the first and second contact electrodes are spaced apart from each other, and wherein a height of the first end portion of the first contact electrode facing the 20 second contact electrode is smaller than a height of a second end portion of the second contact electrode facing the first contact electrode (Fig. 5J).
	Referring to claim 3, Min discloses wherein a portion of a bottom surface of the second insulating layer is in direct contact with the light-emitting elements, and 25 wherein another portion of the bottom surface of the second insulating layer is in direct contact with a top surface of the first end portion of the first contact electrode (Fig. 5J).
	According to claim 4, Min discloses wherein a width of the second insulating layer decreases from a bottom to a top thereof (Fig. 5J, note that there is a decrease in thickness (the width from top to bottom) between the first electrode and the first insulating layer). 
	Regarding claim 5, Min discloses wherein a first side surface of the second insulating layer that is on the first contact electrode is exposed, and wherein a second side surface of the second insulating layer that is opposite to the first side surface of the second insulating layer is covered by the second contact electrode (Fig. 5J).
	Pertaining to claim 6, Min discloses wherein a width of the first contact electrode is greater than a width of the second contact electrode in one direction, and wherein contact areas of side surfaces of the light-emitting elements and the first contact electrode are greater than contact areas of side surfaces of the light- emitting elements and the second contact electrode (Fig. 5J). 
	As to claim 7, Min discloses  wherein the second insulating layer comprises an organic insulating material ([0205]), wherein the first insulating layer comprises an inorganic insulating material, and wherein a maximum thickness of the second insulating layer is greater than a thickness of the first insulating layer (Fig. 5J).
	Concerning claim 8, Min discloses wherein the first end portions of the light- emitting elements are on the first electrode, and wherein the second end portions of the light-emitting elements are on the second electrode (Fig. 5J).
	Continuing to claim 9, Min discloses wherein the first insulating layer comprises openings, which expose portions of the first and second electrodes, wherein the first contact electrode is in contact with the exposed portion of the first electrode through the openings, and wherein the second contact electrode is in contact with the exposed portion of the second electrode through the openings (Fig. 5J). 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being obvious over US 20210305222 (Min et al).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
	Considering claim 10, Min discloses forming first and second banks (PW1 and PW2) (Fig. 5J).
	Min does not disclose first banks between the first substrate and the first and second electrodes.
	In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.). In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).Therefore absent evidence that the claimed configuration would modify the operation of the device it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to rearrange the banks of Min to the configuration of the present invention based on design choice.


Allowable Subject Matter

Claims 11, 12, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Claim 11 recites the limitations wherein the first banks comprise first sub-banks which are spaced apart from each other and a second sub-bank which is between the first sub-banks, and
wherein the second and third electrodes are spaced apart from each other, on the second sub-bank. These limitations in combination with the other limitations as set forth in the claims are neither taught nor suggested in the prior art. Claim 12 depends from this claim and is allowable for at least that reason. 
	Claim 17 recites the limitations wherein the forming the first contact electrode comprises wet etching the contact electrode layer before curing the organic insulating layer, and wherein the contact electrode layer is patterned so that an undercut beneath the organic insulating layer is formed in the contact electrode layer. These limitations in combination with the other limitations as set forth in the claims are neither taught nor suggested in the prior art. Claims 18-20 depend from this claim and is allowable for at least that reason.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10026777 and US 10461123 disclose light emitting configurations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/VALERIE N NEWTON/Examiner, Art Unit 2897                                                                                                                                                                                                        09/26/22